 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDArmstrong Cork Company,South Gate Plant'andUnited Rub-ber, Cork,Linoleum & Plastic Workers of America,AFL-CIO,Petitioner.Case No. 21-RC-4597. February 1, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Max Steinfeld, hear-ing officer.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer.'3.The Employer is engaged in the manufacture of floor tile. ThePetitioner seeks a unit of the production and maintenance employeesat the Employer's South Gate plant in Los Angeles, California. TheEmployer urges a contract bar.On October 11, 1954, the Employer and the Intervenor enteredinto a 2-year contract effective until December 16, 1956.The con-tract provided for automatic renewal absent 60 days' notice to termi-nate.The instant petition was filed on October 16, 1956, prior to theautomatic renewal date of the 1954 contract, and was, therefore, time-ly filed with respect to theMill Bdate of that `contract.The Em-ployer alleges, however, that on October 10, 1955, pursuant to sectionXVI, paragraph 45 of the contract, an amendatoryagreement wasexecuted by it and the Intervenor, extending the term of the 1954contract until December 16, 1957, and that the contractas amendedis a bar until that time.The Petitioner contends that the amenda-tory agreement constituted a prematureextensionof theoriginalcontract, and that therefore it is inoperativeas a barbeyond the[hillB date of the original contract.Paragraph 45 provides :Each of the parties hereto shall have the righton one occasiononly on or after October 1, 1955, to give written notice to theother party requestinga conferencefor the purposeof negoti-ating a change in the general wagescaleas set forth in Schedule"A" of the Agreement. Ten days prior notice in writing shallbe given by the party requesting such a conference and the con-ference shall begin within fifteen days from the date such writtenIAs amendedat the hearing.2 GeneralWarehousemen'sLocalNo. 598. AFL-CIO, hereinafter called the Intervenorcurrentlyrepresents the employeesinvolvedin this proceeding.117 NLRB No. 35. ARMSTRONG CORK COMPANY263,notice is given. In the event the parties fail to reach an agree-ment within sixty days from the date negotiations commence,this Agreement in its entirety shall terminate forthwith.It is conceded that the amendatory agreement was executed in ac-cordance with the provisions of paragraph 45.The Employer argues, that because paragraph 45 provided for the-termination of the 1954 contract in its entirety, if the parties failed toreach agreement within 60 days of the start of negotiations, that theamendatory agreement was executed at a time when the original con-tract was not operative as a bar to a petition filed prior to the October 1reopening date, and accordingly did not constitute a premature exten-sion ofthe 1954 contract.'We find no merit to, this argument.Thepurpose of the premature extension rule is to insure to employees theright to challenge an incumbent union's representative status at pre-dictable and reasonable intervals.' It, like the contract-bar rule itself,,is essentially a discretionary principle and its applicability depends.upon the circumstances surrounding the negotiation and execution ofthe so-called new or extension agreements. In this case the timingof the notice to reopen the agreement with the possibility of a subse-quent termination of the contract if the reopening negotiations wereunsuccessful, was entirely within the discretion of the parties to thecontract, save for the fact that notice could not be given prior to-October 1, 1955.6Accordingly, we find that the premature extensionrule is applicable to the facts of this case, and the amendatory agree-ment is no bar to the petition.Any other conclusion would precludethe employees from exercising the right to change bargaining repre-sentatives at predictable and reasonable intervals and thus contravenethe purpose of the premature extension rule.'Moreover, assuming, for the purpose of this decision, that the Em-ployer's argument is valid, and that the amendatory agreement is,not a premature extension of the 1954 agreement, we nevertheless.find that the amendatory agreement is not a bar to a present electionof representatives.For that agreement, in paragraph 3, continuedthe operation of paragraph 45 of the original contract, changing onlythe date on which the parties might reopen their agreement for nego-8 Cf.Westinghouse Electric Corporation,116 NLRB 1574,where the Board so found withrespect to a contract negotiated pursuant toa broadreopening clause which by its termsprovided for unilateral termination of the contract upon the failure of the parties to reachagreement,and a consequent strike by the Union.' Celanese Corporation of America,83 NLRB 103;WichitaUnion Stockyards Company,40 NLRB 369.6 Congoleum-Nairn,Inc.,115 NLRB 1202;Westinghouse Electric Corporation,supra.6 In theWestinghousecase,supra,the reopening provision by its terms clearly limited the-time during which such a notice could be given to a particular 60-day period.Moreover,the reopening provision was not a narrow one such as is involved herein,but rather per-mitted the renegotiation of the entire contract if either party so desired.1 Congoleum-Nairn,Inc., supra. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDtiating a change in the general wage schedule, from October 1, 1955,to October 1, 1956.Pursuant to paragraph 3, the parties to the con-tract on or about October 2, 1956, did reopen their agreement forthe purpose of negotiating a general wage increase.As of October16, 1956, the date on which the petition was filed, the parties had notreached agreement on a new wage schedule.Accordingly, under theEmployer's theory, the contract as amended could not bar the petition.For, as the Board has held, where a modification clause because of itsunstabilizing features opens a contract to a timely rival petition, thecontract is open to petitions filed before the date for giving notice haspassed,' or until the parties have executed a new or modified contract .9Accordingly, we find that the existing agreement between the Em-ployer and the Intervenor is not a bar to the petition.We find, there-fore, that a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.With the exception of watchmen the parties are in agreement asto the scope of the appropriate unit.The Employer employs fourwatchmen who are presently included in the unit.They were in-^cluded in the unit prior to the amendment to the Act which prohibitsthe inclusion of guards in bargaining units with other employees.The Employer contends that the watchmen are guards within themeaning of the Act, and must therefore be excluded from the unit.The primary duty of the watchmen is plant protection. They watchthe gate and the grounds. They check for fire hazards, do some jani-torialwork, and tend certain vending machines in the plant.Thewatchmen not assigned to the gate make regular patrols of the plantarea.They are not armed, wear no uniforms, and are under thesupervision of the production superintendent.We find that the watch-men are guards within the meaning of the Act, and we exclude them-from the unit.'°Accordingly, we find that the following employees at the Em-ployer's South Gate plant, Los Angeles, California, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees, including truckdriversand warehousemen, but excluding office clerical employees, professionalemployees, and supervisors as defined in the Act and all other-employees.[Text of Direction of Election omitted from publication.]0 GeneralElectric Company,108 NLRB 1290.General Electric Company,110 NLRB 992.10AmerwanLawn HowerCo., 108 NLRB 1589, 1593.